
	

113 HRES 650 IH: Congratulating the American Motorcyclist Association on their 90th Anniversary.
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 650
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Stivers (for himself, Mr. Tiberi, and Mr. Walz) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Congratulating the American Motorcyclist Association on their 90th Anniversary.
	
	
		Whereas the American Motorcyclist Association has been promoting and protecting the motorcycling
			 lifestyle since 1924;
		Whereas the American Motorcyclist Association’s members compose the world’s largest and most
			 dedicated group of motorcycle enthusiasts;
		Whereas the American Motorcyclist Association represents motorcycle riders, among the Nation’s most
			 passionate enthusiasts;
		Whereas through member clubs, promoters, and partners, the American Motorcyclist Association
			 sanctions almost 3,000 motorsports competition events annually; and
		Whereas the American Motorcyclist Association’s headquarters in Pickerington, Ohio, is home to the
			 AMA Motorcycle Hall of Fame, which honors those who have contributed to
			 the history of motorcycling through political activism, culture, and
			 sport, and which preserves the heritage of motorcycling for future
			 generations: Now, therefore, be it
		
	
		That the House of Representatives congratulates the American Motorcyclist Association on its 90th
			 Anniversary and commends it for having promoted and protected the rights
			 and interests of motorcyclists and motorcycle enthusiasts since 1924.
		
